J-S09023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIK VANZANT                               :
                                               :
                       Appellant               :   No. 1102 EDA 2019

         Appeal from the Judgment of Sentence Entered March 15, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0507511-1988


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 27, 2020

        Erik Vanzant appeals from the amended judgment of sentence, entered

in the Court of Common Pleas of Philadelphia County, after a jury convicted

him of first-degree murder,1 robbery,2 burglary,3 theft by unlawful taking,4

and theft by receiving stolen property.5 After careful review, we affirm.

        Vanzant committed the above-mentioned crimes on April 14, 1988,

when he was 14 years old. A jury convicted him in October of 1989. On

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 2502.

2   18 Pa.C.S. § 3701.

3   18 Pa.C.S. § 3502.

4   18 Pa.C.S. § 3921.

5   18 Pa.C.S. § 3925.
J-S09023-20



February 20, 1991, the court sentenced him to life imprisonment plus a

consecutive aggregate sentence of 20-40 years’ imprisonment.          Vanzant

unsuccessfully pursued relief on direct appeal and filed multiple Post-

Conviction Relief Act (PCRA) petitions, all of which were denied. On December

30, 2013, Vanzant filed another amended PCRA petition, arguing a change in

the law rendered his prior sentence illegal.    The court vacated Vanzant’s

judgment of sentence and resentenced him on September 21, 2018, to a

period of 31 years’ to life imprisonment. The court also ordered Vanzant to

complete sex offender treatment and that sex offender status be a condition

of any possible parole.

      On October 16, 2018, Vanzant sought permission to file post-sentence

motions nunc pro tunc, which the court allowed. On March 15, 2019, the court

amended the September 21, 2018 judgment of sentence. The court granted,

in part, Vanzant’s post-sentence motion, eliminating the requirement of sex

offender status as a condition of parole and limiting sex offender treatment to

one year. However, the court denied Vanzant’s request to eliminate the life

tail on his sentence. On April 12, 2019, Vanzant filed this timely appeal.

      On appeal, Vanzant claims it is unconstitutional to sentence a person to

a mandatory lifetime period of parole for a juvenile offense. He argues that

Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana,

136 S. Ct. 718 (2016), require a court resentencing a juvenile to fashion an

individualized sentence, which is contrary to Pennsylvania’s requirement that

the maximum sentence be life imprisonment.

                                     -2-
J-S09023-20



      In Miller, the United States Supreme Court found unconstitutional

mandatory life-without-parole sentences for minors. Miller, 567 U.S. at 479.

In Montgomery, the United States Supreme Court clarified that its ruling in

Miller was retroactive. Montgomery, 136 S. Ct. at 732. The Pennsylvania

Supreme Court subsequently interpreted Miller and held:

      Miller neither barred imposition of a life-without-parole sentence
      on a juvenile categorically nor indicated that a life sentence with
      the possibility of parole could never be mandatorily imposed on a
      juvenile. Rather, Miller requires only that there be judicial
      consideration of the appropriate age-related factors set forth in
      that decision prior to the imposition of a sentence of a life
      imprisonment without the possibility of parole on a juvenile.

Commonwealth v. Batts, 66 A.3d 286, 295-96 (Pa. 2013) (Batts I)

(emphasis added) (citations omitted). The Pennsylvania Supreme Court went

on to state that once a sentencing court evaluates the criteria identified in

Miller and determines a life-without-parole sentence is inappropriate, it must

impose a “mandatory maximum sentence of life imprisonment as required by

[s]ection 1102(a), accompanied by a minimum sentence determined by the

common pleas court upon resentencing.” Batts I, 66 A.3d at 297 (citing 18

Pa.C.S. § 1102(a)). After the Pennsylvania Supreme Court heard argument

on Batts I, but prior to publishing its opinion, the Pennsylvania General

Assembly codified the Miller factors. 18 Pa.C.S. § 1102.1. However, section

1102.1 only applies to convictions that occur after June 24, 2012. Four years

later, the Court reaffirmed its ruling. See Commonwealth v. Batts, 163

A.3d 410, 439-41 (Pa. 2017) (Batts II).


                                     -3-
J-S09023-20


       This Court has followed our Supreme Court’s rulings and upheld

maximum       life   sentences    for   juveniles   convicted   of   murder.    See

Commonwealth v. Ligon, 206 A.3d 1196, 1200-01 (Pa. Super. 2019)

(finding sentencing court statutorily required to sentence juvenile defendant

convicted of first-degree murder, prior to Miller, to maximum term of life

imprisonment); Commonwealth v. Seskey, 170 A.3d 1105, 1008-09 (Pa.

Super. 2017) (holding trial court required to impose maximum life sentence

when it resentenced juvenile defendant convicted of first-degree murder prior

to Miller).

       Based on the above-precedent, it is clear that Vanzant’s argument that

“the sentencing [c]ourt erroneously believed it was required to impose a

mandatory lifetime parole tail” is incorrect. Appellant’s Brief, at 5.         Under

Batts I, Batts II, Ligon, and Seskey, the sentencing court was statutorily

required pursuant to section 1102(a) to sentence Vanzant to a maximum term

of life imprisonment.6      Judgment of sentence affirmed.




____________________________________________


6 The Commonwealth argues that we should adopt the reasoning in Songster
v. Beard, 201 F. Supp. 3d 639 (E.D. Pa. 2016), arguing that a maximum
sentence of life imprisonment, regardless of the minimum term, does not
reflect individualized sentencing. Appellee’s Brief, at 4. However, Songster
is not binding on this Court. Furthermore, the Commonwealth recognizes that
this Court has repeatedly upheld the sentencing of juvenile defendants
convicted of first or second-degree murder to maximum sentences of life
imprisonment. Id. at 5.
                                           -4-
J-S09023-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/2020




                          -5-